ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_01_EN.txt. 92

SEPARATE OPINION OF VICE-PRESIDENT WEERAMANTRY

Importance of protection of United Nations personnel — Immunities of
United Nations functionaries distinguished from those of State representatives
— Conclusiveness of Secretary-General’s determination — Need for uniform
international jurisprudence on this matter — Duty of rapporteurs to ensure that
they act within the terms of their mandate.

I agree with the conclusions of the Court as set out in the Court’s
Opinion. I would wish also to stress my agreement, in particular, with the
principles set out in paragraph 61 of the Opinion that when national
courts are seised of a case in which the immunity of a United Nations
agent is in issue, they should immediately be notified of any finding by
the Secretary-General concerning that immunity, that the Secretary-
General’s finding, and its documentary expression, create a presumption
of immunity which can only be set aside for the most compelling reasons,
and that they are thus to be given the greatest weight by national courts.

I would wish, however, to add a few observations stemming from the
issues involved in this Opinion.

IMPORTANCE OF PROTECTION OF UNITED NATIONS PERSONNEL

It is manifest that the protection of its personnel, when engaged about
their duties, is of prime importance to the proper functioning of the
United Nations system.

Rapporteurs must be able to perform their duties without fear or
favour as their investigations often cover sensitive ground in the country
whose instrumentalities are the subjects of their enquiry. They cannot
discharge their responsibilities with the independence essential to free and
complete enquiry if they need to keep looking over their shoulder for
adverse personal consequences that may ensue from an independent
investigation. Should this be the case, there would be an impairment both
of the efficiency of the rapporteur and of the integrity of the entire
machinery of independent enquiry which is so vital to the working of the
United Nations.

This is important also in the interests of the ability of the United
Nations to recruit to its service the best talent that might be available. It
scarcely advances the interests of the Organization if individuals most
suitable for a particular assignment should keep away from such assign-
ments through fear that they may in some way be victimized when

34
93 IMMUNITY FROM LEGAL PROCESS (SEP. OP. WEERAMANTRY)

engaged in their duties. As this Court observed in the Reparation case:
“In order that the agent may perform his duties satisfactorily, he must
feel that this protection is assured to him by the Organization, and that
he may count on it.”!

Apart from such basic considerations and the conventional principles
relating to this matter, numerous resolutions of the General Assembly
have stressed the necessity for protection of United Nations personnel
against such impediments in the way of the performance of their duties.

Such protection is especially important when United Nations person-
nel are investigating matters concerning the host State or its governmen-
tal institutions. Just as it is the special duty of the host State to take every
step within its power to avoid situations interfering with the freedom of
enquiry of functionaries of the United Nations, so also is it the special
duty of the United Nations to do all within its power to ensure for them
the enjoyment of such freedom. Moreover, the responsibilities that apply
to foreign States apply even more strongly to States which, as in the
present case, are the home States of United Nations personnel engaged
on their international duties in their home State itself.

CONCEPTUAL ANTECEDENTS OF THE SYSTEM OF UNITED NATIONS
IMMUNITIES

In working out a system of immunity for United Nations officials who
are engaged upon their official duties, the international legal system has
drawn upon its past experience of the international system of immunity
which had evolved in regard to diplomats, consuls, members of armed
services, and others, who are physically within the territory of another
State, while performing functions for their home State. The relevant pro-
vision for the United Nations is to be found in Article VI, Section 22, of
the Convention on the Privileges and Immunities of the United Nations,
1946,

All claims to immunity in customary international law raised two
important questions relevant to the matters now before the Court —
determining whether the act in question was performed in the course of
the official’s mission, and determining questions relating to the jurisdic-
tion of domestic courts of the host country.

The case-law regarding diplomatic immunity contains a strong current of
decisions indicating that the domestic courts of the host State have strongly
and successfully asserted their authority to determine these questions.

! Reparation for Injuries Suffered in the Service of the United Nations, Advisory Opin-
ion, .C.J. Reports 1949, p. 183.

35
94 IMMUNITY FROM LEGAL PROCESS (SEP. OP. WEERAMANTRY)

For a representative selection of decisions on this topic, it will suffice
to refer to the 1928 case of Bigelow, the Director of the Passport Sec-
tion of the United States Consulate in Paris? decided by the French
courts; the 1955 case of the American serviceman Cheney? decided in the
Japanese courts; the 1982 case of the Director of the Portuguese Com-
mercial Office in Brussels* decided by the Belgian courts; and the 1988
case of the Counsellor of the German Embassy in Chile decided by the
Chilean courts. These are sufficient to indicate that domestic courts have
in general claimed the exclusive right to determine, in cases of qualified
immunity, whether the act in question was performed within the ambit of
the official functions of the functionary concerned.

UNITED NATIONS FUNCTIONARIES DISTINGUISHED FROM STATE
REPRESENTATIVES

Some important distinguishing features must, however, be noted
between the immunities of State officials and those of the functionaries of
the United Nations.

The duties of the latter are not restricted to the service of any particu-
lar State, but are owed to the community of States as represented by the
United Nations, The limits of their functions are not determined by any
particular State, but are defined on behalf of the international commu-
nity by the Secretary-General of the United Nations. Their protections
are claimed, not on behalf of any particular State, but on behalf of the
international community whom such functionaries serve. A dispute aris-
ing out of their activities is not justiciable within the limited perspectives
of the States involved, but engages the global interests of the United
Nations. As “the supreme type of international organization” ®, the func-
tions and interests of the United Nations are on a different plane from
those of any individual nation State.

These essential differences lift the matter into a different frame of ref-
erence and cannot pass unnoticed as international law moves towards a
universally applicable system of administrative jurisprudence covering
the conduct and protections of United Nations personnel wherever in the
world their missions may take them.

It follows that the jurisprudence that has grown up around the exclu-

2 Princess Zizianoff v. Kahn and Bigelow, (1927-1928) 4 ILR (Annual Digest), p. 384.

3 Japan v. Cheney, (1960) 23 ILR 264.

4 Portugal v. Goncalves, (1990) 82 ILR 115.

> Szurgelies and Szurgelies v. Spohn, (1992) 89 ILR 44.

© Reparation for Injuries Suffered in the Service of the United Nations, Advisory Opin-
ion, L.C.J. Reports 1949, p. 179.

36
95 IMMUNITY FROM LEGAL PROCESS (SEP. OP. WEERAMANTRY)

sive rights of the domestic courts of the host State to determine these
questions is not necessarily applicable in its totality where United Nations
personnel are involved. There may well need to be some differences of
approach which, while paying due regard to the autonomy of domestic
courts, also take into account the wider interests of the world commu-
nity, and the competence and special responsibilities of the United Nations
as representing that community. As this Court has observed concerning
the United Nations:

“It must be acknowledged that its Members, by entrusting certain
functions to it, with the attendant duties and responsibilities, have
clothed it with the competence required to enable those functions to
be effectively discharged.” ’

United Nations activity in a number of sensitive areas is fraught with a
diversity of problems if a domestic court is free to disregard the determi-
nation of the Secretary-General, the chief administrative authority of the
United Nations, in relation to the immunity enjoyed by a United Nations
functionary.

Locally sensitive issues could crowd out perspectives regarding the glo-
bal norms applicable to such situations. Divergent and incompatible
domestic decisions in different countries could blur the general principles
applicable. The authority of considered opinions reached at the highest
possible level of United Nations administration regarding the functions
of its own personnel could be weakened. The effectiveness of the United
Nations in discharging its far-flung responsibilities could be impaired.

All these are important concerns raised by the matter under considera-
tion by the Court.

THE NEED FOR UNIFORMITY IN THE JURISPRUDENCE RELATING
To THis MATTER

If domestic courts can make their rulings without regard to the opinion
of the Secretary-General, the lack of uniformity among these rulings, and
the different principles and standards thereby applied in different coun-
tries would impede both the fairness of international administration and
the evolution of a uniform system of international administrative law.

While domestic autonomy is a principle which must be accorded the
greatest respect, it must be acknowledged that the United Nations sys-
tem, as an organization functioning in the global interest, can only use its
authority effectively in that global interest if its agents can discharge their

7 Reparation for Injuries Suffered in the Service of the United Nations, Advisory Opin-
ion, LCS. Reports 1949, p. 179.

37
96 IMMUNITY FROM LEGAL PROCESS (SEP. OP. WEERAMANTRY)

duties according to a common set of principles, and not if the régime gov-
erning their actions varies from country to country depending on the dis-
parate ways in which various domestic judiciaries may choose to deter-
mine the self-same issue.

The expanding scope and growing complexity of United Nations activi-
ties render the evolution of a uniform administrative jurisprudence in this
area a matter of vital importance. That jurisprudence, while not neglect-
ful of the varying nuances of different local conditions and backgrounds,
would at the same time exhibit an ordered harmony of general principles
and standards commanding international recognition.

Acceptance of the binding nature of the Secretary-General’s opinion,
unless there is manifest reason to depart therefrom, helps considerably
towards establishing such uniformity, irrespective of the venue of the
investigation.

The evolution of a common set of principles applicable to matters of
this sort would, by producing a more uniform system of international
administrative law, in turn reinforce the authority of these principles in
specific situations wherever they may occur. It would also avoid the
incongruous situation of different rapporteurs — or indeed the same rap-
porteur — enjoying different degrees of immunity in different countries,
depending on where the relevant duties are performed. This possibility is
well illustrated by the case of the present Rapporteur, whose duties
require him to function in a diversity of jurisdictions. Such a result is to
be avoided as far as is possible within the limits of the principles appli-
cable.

In so sensitive a field as human rights, the freedom and independence
of rapporteurs would be gravely affected if there should be varying stand-
ards and hence a resulting uncertainty regarding the principles applicable
to this matter.

CONCLUSIVENESS OF SECRETARY-GENERAL’S DETERMINATION

Since it is essential to United Nations staff that they receive sufficient
protection to be able to discharge their missions with independence, and
since the duty of protecting its staff in the exercise of such duties lies so
heavily on the United Nations, great importance must attach to the views
of its chief functionary, the Secretary-General, regarding the question
whether immunity does or does not attach in a given case.

The Secretary-General is better informed than any external authority
regarding such questions as the limits of a given agent’s functions, the
purpose or purposes the appointment was intended to serve, and the
needs of the United Nations in relation to any particular enquiry. He is
better informed than any other authority of the practice relating to, and
the factual background surrounding, the particular matter. With his

38
97 IMMUNITY FROM LEGAL PROCESS (SEP. OP, WEERAMANTRY)

unique overview of the entire scheme of United Nations operations, he,
more than any other authority, can assess a given agent’s functions
within the overall context of the rationale, traditions and operational
framework of United Nations activities as a whole.

Any attempt to determine the applicability of the privileges and immu-
nities of the United Nations to a particular rapporteur in particular cir-
cumstances without reference to the opinion of the Secretary-General
would fail to take into account an important part of the material essential
to an informed decision.

Moreover, within the United Nations system, there is a practice of
recognition of the conclusiveness of the Secretary-General’s authority in
this regard, and there are General Assembly resolutions, such as resolu-
tion 36/238 of 18 December 1981, which indicate the special importance
accorded to the view of the Secretary-General on the entire range of
matters relating to administration within the Organization. The views of
the United Nations’ highest administrative authority on an essentially
administrative matter such as the extent of a particular official’s sphere
of authority — a question so eminently within his knowledge and super-
visory functions — cannot be disregarded without detriment to the
entire system.

The Secretary-General’s determination as to whether a particular action
was within an official’s or rapporteur’s sphere of authority should there-
fore be viewed as binding on the domestic tribunal, unless compelling
reasons can be established for displacing that weighty presumption. I am
in complete and respectful agreement with the Court in this regard. There
is no element of arbitrariness here, for if a State disputes such a ruling by
the Secretary-General, there is always room for the matter to be brought
before this Court for an advisory opinion in terms of Section 30 of the
Convention.

CORRELATIVE OBLIGATIONS OF RAPPORTEURS

In the present case, the Human Rights Commission has noted with
appreciation the work of the Special Rapporteur, as shown in resolutions
1995/36 of 3 March 1995, 1996/34 of 9 April 1996, 1997/23 of 11 April
1997, and 1998/35 of 17 April 19985. It has also extended the Special
Rapporteur’s mandate for an additional period of three years by resolu-
tion 1997/23°, after the statement in question. The Secretary-General has
determined that the Special Rapporteur’s statements were made while
acting in the course of the performance of his mission as Special Rap-
porteur of the Commission. The Court has specifically endorsed the cor-

8 Dossier Nos. 5-8.
$ Dossier No. 7.

39
98 IMMUNITY FROM LEGAL PROCESS (SEP. OP. WEERAMANTRY)

rectness of the Secretary-General’s determination (para. 56). For the pur-
poses of this reference, matters are thus definitively settled.

Yet this reference affords an opportunity to stress the essentiality of
the duty of rapporteurs, and indeed of all United Nations functionaries,
to ensure always that they act within the terms and the limits of their
mandate.

As the Court has observed:

“it need hardly be said that all agents of the United Nations, in
whatever official capacity they act, must take care not to exceed the
scope of their functions, and should so comport themselves as to
avoid claims against the United Nations” !°.

A basic premise underlying the Court’s Opinion, as well as this sepa-
rate opinion, is that there is a duty of protection lying upon the United
Nations to ensure that its officials are preserved harmless for acts per-
formed in the course of their duty. It follows that any right a United
Nations official enjoys by virtue of this principle is matched by a correla-
tive duty.

It is thus an important corollary to the propositions set out earlier in
this opinion that, complementary to the United Nations’ duty of protec-
tion of its functionaries, a corresponding duty and responsibility fie on all
United Nations personnel to ensure that whatever actions they take or
statements they make are always within the limits of the performance of
their duties — thus translating into this specific sphere of international
law the principle of correlativity so well recognized in analytical jurispru-
dence. Unless this precondition is satisfied, United Nations personnel
would be travelling outside the area of protection accorded to them. In
this way, they protect both themselves and the United Nations, which
owes a duty of protection to them. This obligation applies especially in
regard to public statements which their duties may oblige them to make
from time to time regarding their work.

CONCLUSION

For all these reasons, I am in agreement with the Court in its conclu-
sions regarding the question referred to it.

(Signed) Christopher Gregory WEERAMANTRY.

10 Present Advisory Opinion, para. 66.

40
